 BARNES-HIND PHARMACEUTICALS, INC.Barnes-Hind Pharmaceuticals,Inc. and Engineersand Scientists Division of Professional,Office andIndustrial Union(MEBA-AFL-CIO),Petitioner.Case 20-RC-9053June12, 1970DECISION AND DIRECTION OF ELECTIONSBy MEMBERS FANNING,MCCULLOCH,AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Dean H.Francis. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 20, this casewas transferred to the National Labor RelationsBoard for decision. Thereafter, the Employer fileda timely brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer is engaged in pharmaceuticalmanufacturing and research and has its principaloffice in Sunnyvale, California. Its manufacturingemployees are represented by the Teamsters. Peti-tioner seeks to represent all employees, excludingoffice and clerical employees, guards, and super-visors, in the technical department. The technicaldepartment consists of the research and develop-mentdivision(whichissubdividedintomicrobiological research, pharmacology, productdevelopment, and pharmaceutical chemistry), thequality control division, the medical affairs division,and the library. The entire operation, technical andmanufacturing, at Sunnyvale is located within onebuilding. All the employees of the technical depart-ment, with the exception of persons performing183 NLRB No. 38301physical quality control, are located in the samearea,which is separate from the manufacturingarea.The Petitioner seeks a unit of about 15 profes-sional scientists, 4 technicians, and 11 nontechnicalemployees. The chief dispute between the Peti-tioner and the Employer is the composition of theunit.The Petitioner contends that the unit shouldconsist of all of the employees in the technical de-partment in a single unit-professionals, technicals,and nontechnicals (with the noted exclusions). Asfor the representation of the professionals, the Peti-tioner seeks to represent them either within theoverall unit or, if they choose, in a separate unit.The Employer argues that the inclusion of non-technicals in a unit with professionals makes theoverall unit, as sought by the Petitioner, inap-propriate and contends that the only appropriateunit is one which consists of professional andtechnical employees.The Employer's argument is, basically, that thedisparity of skills and functions between profes-sional scientists and such nontechnical employeesas glassware washers and the animal caretaker istoo great to permit their grouping in a single unit.The Board has, in the past, grouped technicians andnontechnicals,Hazelton Laboratories,136 NLRB1609, and has also found appropriate the groupingin a single unit of professionals (outside plant en-gineering associates and right-of-way agents) andnontechnicalemployees(janitors,mailtruckdrivers, and elevator operators),New EnglandTelephone and Telegraph Company,179 NLRB 527.In such a case, the professionals are given, underSection 9(b)(1) of the Act, a choice as to whetheror not they want to be included in the unit. We arenot persuaded that the differences in ability andfunction should be the decisive factor in this case,in view of the common overall supervision, com-mon working conditions, and close contact amongemployees within the technical department.Wefind the inclusion of all three classifications of em-ployees within the technical department to con-stitute an appropriate unit in this case.The status of certain disputed employees must beresolved. The division head of quality control is Irv-ing Krulevitch, and the section heads under him areA. Gebhart, M. N. Shen, and D. Wright. The sec-tion heads are stipulated to be professional em-ployees, but their supervisory status is in dispute.The evidence discloses that these section heads areresponsible for the immediate supervision of the in-dividuals working in their respective laboratories,including the directing and scheduling of work andthe evaluation of the results of the work relative toproduction. Their authority includes the excercise 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDof independent judgmentin assigningwork, in ar-ranging overtime, and in scheduling vacations.While the testimony of the section heads revealsthat they are unclear as to their own authority tohire and fire, they did testify to having interviewedall prospective employees and thereafter expressinggeneral opinionsto Krulevitch. Krulevitch testifiedthat while he makes the final decision as to hiring,he would not hire someone who had received anegative report from a section head. The sectionheads also evaluate performance of their subor-dinates in connection with salary reviews, and theyattend weeklymanagement meetingsat which,interalia,personnel problems are discussed. We find, onthe basis of the responsible direction exercised byGebhart, Shen, and Wright over their subordinates,and the other factors discussed above, that they aresupervisors and should be excluded from the unit.R.G.Wilderman is a research chemist in theproduct development section of the research anddevelopment division.Wilderman is also stipulatedto be a professional, but the Employer argues thathe is a supervisor and has managerial responsibili-ties and, therefore, should be excluded from theunit.Wilderman performs independently in operatingthe pilot plant,a smallscale production operation.Wilderman has, in the past, had summer assistantswhom he has supervised and also has had full-timeassistants, the last for a brief period almost 1 yearbefore the hearing. The Employer asserts that thereis aneffort being made at present to find him a per-manent assistant.Wilderman also sporadically asksfor assistance and is temporarily assigned an em-ployee for whom he schedules work. Until suchtime as Wilderman actually does engage in per-manent supervision, we would not find him to be asupervisor.Nearly 1 year elapsed without Wil-derman being assigned a permanent assistant, andthere is no certainty that he will ever have another.We further find that Wilderman does not have thesort of managerial responsibility which would war-rant his being excluded as a manager. The recorddisclosesthathe is involved in determiningprocedures for making large quantities of products,.evaluatingmanufacturingprocessesandnewproducts, and formulating new products suggestedto him or which he might originate. None of thesetasks necessitatemaking an independent deter-mination as to the expenditure of corporate fundsas a matter of policy rather than merely as a con-comitant of a particular job function, or an inde-pendent determination byWilderman of whatproducts will be produced.' In fact, Russell Phares,director of the research and development division,testified that G. J. Baley, manager of the productdevelopment section, makes decisions with respectto the financial commitment of the Employer onany of the projects Wilderman works on. We shall,therefore, include Wilderman in the unit.H. Merritt, R. Parker, and R. Genovese are mem-bers of the packaging components control group.The Employer argues that their interests are not al-lied with other employees in the technical depart-ment and that they should be excluded from theunit sought by Petitioner.These employees spend the majority of their timein packaging control, which involves the checkingof dimensions of, and printed copy on, bottles,tubes, and boxes. The rest of their time is spent intaking samples from raw materials and chemicalsbeing received in the plant, which are then for-warded to others for testing, and in the inspectionof production lines and facilities. An examinationof the record shows that the work of these em-ployees is similar to work done by others in thequality control division of the technical depart-ment. For example, there is, in the raw materialsection,anontechnical employee who weighsmaterials and assists in minor calculations. Whilethe packaging control lab is located in the manufac-turing area of the building, its members are super-vised by Wright, a section head in the quality con-trol section of the technical department, who alsosupervises the raw material section. These threeemployees have contact with other technical de-partment employees when they deliver samples tothe laboratory for testing.Since all the employees of the production depart-ment are represented by another union which doesnot claim these employees, they would possibly bethe only ones without representation if they are notincluded in this unit. Because these employees areassigned to and work under the supervision of thetechnicaldepartment, and perform work of atechnical nature for that department, we includethe three employees in the packaging componentcontrol group in the unit.The weighing room technician, Ray Ibarra, re-ports directly to the production manager, JohnKaspar, and is responsible for weighing chemicalsfor production personnel. He works in the weighingroom, which is located in the production area. Thisclassificationwas formerly covered by the Team-sters contract for production employees, but was al-legedly removed from such coverage by agreementwith that union. This job has no connection with'WestinghouseElectric Corporation,163 NLRB 723 BARNES-HIND PHARMACEUTICALS, INC.the technical department, and we exclude this clas-sification from the unit.2C.M. Davis, a junior pharmacologist, works inthe pharmacology division of the technical depart-ment, under D. E. Lauck. Davis attended collegefor 3 years. His present work involves the per-formance of pharmaceutical evaluations, such asdetermining the toxicities of compounds and theireffects, and the independent planning and execu-tionof experimental procedures. He keeps himselfinformed of scientific developments by reading per-tinent literature. Since Davis' work is largely of anintellectual nature, requiring knowledge acquired ininstitutions of higher learning, and requiring theexercisingof discretion and judgment, we find, inagreementwith the Employer, that he is a profes-sionalemployee as defined in Section 2(12) of theAct.Difco Laboratories, Inc.,129 NLRB 887.In accordance with our determinations hereinand the various stipulations of the parties, we shalldirect separate elections in the following votinggroups:(a)All nonsupervisory employees of the Em-ployer's technical department, in job classificationsset forth in appendix A, but excluding profes-sionals,supervisors, clericals, guards, and all otheremployees.(b)All professionals in the Employer's technicaldepartment, in job classifications set forthin appen-dix B, but excluding supervisors, clericals, guards,and all other employees.The employees in the professional voting group(b) will be asked two questions on their ballot:(1)Do you desire to be includedin the sameunit as other employees in the Employer's technicaldepartment for the purposes of collectivebargain-ing?(2)Do you desire to be represented for the pur-poses of collective bargaining by Engineers andScientistsDivision of Professional, Office and In-dustrial Union, affiliated with MEBA-AFL-CIO?If a majority of the professional employees in vot-ing group (b) vote "Yes" to the first question, in-dicating their wish to be included in a unit with thenonprofessional employees, they will be so in-cluded. Their votes on the second question will'We note that since the close of the hearing and the date for filing briefsin this case,the Employer has furnished us with a letter from TeamstersUnion Local No 287 stating that this job,which it lists as a "Com-pounder," comes under its jurisdiction Furthermore,the Union in the in-stant case has stated that it has no objection to Ibarra's exclusion from theproposed unit on the basis of his inclusion in a unit covered by the Team-sters contractWe pass no judgment on the propriety of Ibarra's inclusionin the bargaining unit represented by the Teamsters'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to lists of voters and their ad-303then be counted together with the votes of the non-professionalvotinggroup(a)todecide therepresentative for the whole unit. If,on the otherhand,a majority of the professional employees invoting group(b) do not vote for inclusion,they willnot be included with the nonprofessional em-ployees, and their votes on the second question willthen be separately counted to decide whether theywant Engineers and Scientists Division of Profes-sional,Office and Industrial Union, affiliated withMEBA-AFL-CIO,to represent them in a separateprofessional unit.Our unit determination is based in part, then,upon the results of the elections.However, we nowmake the following findings in regard to the ap-propriate unit:(1) If a majority of the professional employeesvote for inclusion in a unit with nonprofessionalemployees,we find that the following employeeswill constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:Allnonsupervisory employees of the Em-ployer's technical department,in job classifica-tions set forth in appendix A, attached hereto,and all professionals,in job classifications setforth in appendix B, attached hereto,but ex-cluding supervisors,clericals, guards,and allother employees.(2) If a majority of the professional employeesdo not vote for inclusion in the unit with nonprofes-sional employees, we find that the following twogroups of employees will constitute separate unitsappropriate for collective bargaining within themeaning of Section 9(b) of the Act:(a)All nonsupervisory employees of the Em-ployer's technical department,in job classificationsset forth in appendix A, but excluding profes-sionals, supervisors,clericals,guards,and all otheremployees.(b)All professionals in the Employer's technicaldepartment,in job classifications set forth in appen-dix B, but excluding supervisors,clericals,guards,and all other employees.[Direction of Elections3 omitted from publica-tion.]dresses which may be used to communicatewith themExcelsior Un-derxearInc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759 Accordingly, it is herebydirected that electioneligibility lists, contain-ing the names and addressesof all the eligiblevoters, mustbe filed by theEmployer with the Regional Director for Region 20 within7 days of thedate of this Decision and Directionof Elections The Regional Directorshall make the lists available to all parties to the electionsNo extension oftime to file these lists shall be grantedby theRegionalDirector except inextraordinary circumstances Failureto comply withthis requirement shallbe grounds for setting aside the elections wheneverproper objections arefiled 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix AAnimal CaretakerAnimal TechnicianJr.Lab TechnicianLab AssistantLab Glassware WasherLab TechnicianSnr. Lab TechnicianAppendix BChemistJr. PharmacologistResearch Chemist